DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 6/03/2021 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 28-37, 41-43, 45, 46 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (“Fung”)(US 6,221,655).
Fung (fig. 1-5) teaches a device comprising:
(re: claims 28, 37)  a porous membrane comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65);
Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of
(re: certain functional elements in claims 28, 37) liposome extrusion, wherein the porous membrane is configured such that applying a centrifugal force to a suspension of liposomes is sufficient to pass the liposomes through the membrane to produce a population of liposomes (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and may be selected based on the particle to be separated; see also col. 9-12 teaching Examples wherein system places tube into a centrifuge).
Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus (e.g., liposome) does not limit apparatus claims.  See MPEP 2115.
	
Fung further teaches:
(re: claims 29-31) the liquid container (2);
 wherein the liquid container comprises a centrifuge tube;
wherein the component comprises a cylinder concentric to the interior of the liquid container (fig. 1, 1A); 

(re: claim 33)  wherein a volume of the liquid container between the second end of the component and the closed end of the liquid container is equal to or greater than the volume of the component (see fig. 4 embodiment);
(re: claim 34-36)  wherein the membrane has a pore size of 1000, 500 or 250 nm or less (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges); 
(re: claim 41, 42)  wherein the liquid container comprises a seal;
wherein the seal comprises a removable cap (fig. 1 near 4, 21). 

Fung (fig. 1, 1A) also teaches a system comprising:
(re: claim 43)  a liquid container (2); and
a liposome extrusion device positioned in the liquid container, wherein the liposome extrusion device comprises:
 a porous membrane (9) comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65); and
 a component (6) configured to position the membrane in an interior of the liquid container and comprising a first end having an opening, and a second end opposing the first end and comprising the membrane (col. 5, ln. 20+).  Further, the system cited above is certainly capable of separating liposomes and producing a population of liposomes (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and may be selected based on the particle to be separated).



(re: claim 45)  wherein the liquid container comprises a centrifuge tube (2); 
(re: claim 46)  a centrifuge (col. 9-12 teaching Examples wherein system places tube into a centrifuge). 

Fung (fig. 1, 1A) also teaches a kit comprising: 
(re: claim 59)  a liposome extrusion device comprising:
 a porous membrane (9)  comprising one or more layers of a polycarbonate material (fig. 1 near 9; col. 4, ln. 50-col. 5, ln. 20 and col. 6, ln. 55-65); and
 a component (6) configured to position the membrane in an interior of a liquid container and comprising a first end having an opening, and a second end opposing the first end and comprising the membrane (col. 5, ln. 20+); and
 a packaging configured to hold the device (col. 6, ln. 65-col. 7, ln. 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28-46 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (“Fung”)(US 6,221,655) in view of Coe et al. (“Coe”)(US 6,623,671), Balu-Iyer et al. (“Balu”)US 7,875,289) and legal precedent.

Fung as set forth above teaches all that is claimed except for expressly teaching

(re: claim 39)  wherein the pore size of each of the two or more layers of the membrane material is the same;
(re: claim 40)  wherein the pore size of at least two of the two or more layers of the membrane material are different;
(re: claim 44)  wherein the liposome extrusion device contains a suspension of liposomes. 
Further, under an alternative interpretation, the pore sizes and material type of the membrane as well as the application of the system to liposome may be regarded as not taught above.
Here, it is noted that Fung as cited above already teaches already teaches that a broad range of pore sizes and material types may be chosen for the membrane depending on the separation application (col. 1, ln. 20-col. 2 and col. 4, ln. 52-col. 5, ln. 20 and col. 6, ln. 55-65 teaching that membrane pore sizes are generally in the micrometer or nanometer ranges and ay comprise polypropylene, polycarbonate, cellulose acetate, polyethylene and “combinations of these formulations and the like”).  Coe, moreover, teaches that membrane separation concepts can be readily applied to improve liposome separation and that the membrane pore size can be configured accordingly (col. 2, ln. 30-col. 4 and col. 6 teaching that membranes, such as polycarbonate filters, with pore sizes from about 100 to 1000 nm may be utilized to separate liposomes).   Balu also teaches it is well-known to separate liposome-type particles with a double polycarbonate membrane (col. 5, ln. 45+ Example 1).  Indeed, the claimed features relating to pore size, number of layers and/or material type of the membrane can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated controls variations in the specific device 
in the prior art itself as cited above; in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Fung for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive.  In particular, the amendment limitation of “wherein the porous membrane is 


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
June 16, 2021